Title: To George Washington from Brigadier General Charles Scott, 28 September 1778
From: Scott, Charles
To: Washington, George


          
            Sir
            North Castle [N.Y.] 28th Sept. 1778
          
          I recd Your Excellencys favour of Yesterday Late last evening. as I hourly expected some intilegence from the lines I deferd answering it until This Morning. I had previous to the rect of Your Letter been indeavouring to learn whither the forrage Was Stored in York or kept on board their Ships, but Have not been able to know as Yet. we had a person Out of their Camp Yesterday, who knows no more about the Forrage than that it is put Carfully on Board the Vessils off Phillaps’s hous. one or two of them have been loaded some days and are Still lying at Anchor at the Same place. he informs That there are no tents pitched except the Genl officers That they drew four days provision Yesterday all of which was to be cooked immedeatly. he also informs that a Vast number of wood cutters are Imployd cuting wood on Timber Ridg Just above Phillaps’s hous, which is carryed to the water-side, and there piled in Readiness to take off. this morning about four oClock Five Schooners and about Twenty flat Bottom Boats war seen about three miles Below Tarry town Standing for the Jersey Shore on which they landed about 500 men immedeatly Upon which a Very brisk fier Of Both Musquetry and Cannon began, when the Hors man came away they wear Still inguaged and the Enemy had not Gaind any ground farther then the top of the River Bank. if the enemy should reembark I shall reasonably suppose they are defected and Acquaint Your Excellency immedeatly—the troops that I mentiond Some days ago who embarked and fell down towards the Hook, I have not been able to learn more about, the Gentlemen who gave me infermation was Colo. Butler and Capt. Dandridge who says so long as they was Able to see them that they Stood Directly for the Hook. but Night coming on they lost sight of them not two late for them to make the Jersey shore tho from the Direction, they war then in they say that they had no Idea of their landing on the Jersey Shore—the movement of the enemy has so deranged my train of intellegence that I am a fraid it will Be some days before I can git it in a good way again. Be assurd that every possable means in my power Shall be exerted untill the matter is effected I Shall Send a Detachment this evening of about 
            
            
            
            300 men togather with Lees Corps of horse to Check the Forraging parties of the enemy they will be out two or perhaps three days. I am Your Excellencys Obt Servant
          
            Chs Scott
          
        